PER CURIAM.
Appellees have moved to dismiss this appeal on the ground that the appellants have failed to furnish an appeal bond in accordance with Article 575 et seq. of the Code of Practice.
The particular objection, made is that the bond given is not for any specific amount, the space in which the amount should have been written having been left blank.
In answer to the motion to dismiss the appeal, counsel for appellants direct attention to sections 4573 and 4579 of LSA-Revised Statutes Title 13 and suggest that the appeal should not be dismissed for the reason that a new bond has been furnished in which the correct amount, $300, has been inserted.
Section 4579 reads as follows: “No appeal shall be dismissed, nor shall any writ, or other process be set aside on account of any error in the amount of the bond, or for any inaccuracy or omission in the bond, or for the insufficiency of any surety, or sureties, on the bond, until the party furnishing such bond shall have failed to correct the error, inaccuracy or omission, or to have furnished a supplemental or additional bond, or surety or sureties, as provided in R.S. 13:4571 through 13:4580.”
In Anagnosti v. Toye Bros. Yellow Cab Co., La.App., 52 So.2d 875, we discussed a motion to dismiss based on almost identical grounds, and held that, because of the effect of section 4579 of Title 13 of LSA-Revised Statutes, the appeal should not be dismissed. In that case the bond under attack had not been signed by the surety, it was not dated, and the amount thereof had not been set forth therein. We overruled the motion to dismiss the appeal, and think that similar action is appropriate here.
The motion to dismiss the appeal is overruled.
Motion to dismiss overruled.